Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 6-13, and 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

the previously examined invention is a suction hood for a power tool including a rotating tool.  
The newly added claims recite a grinding or cutting tool as the invention.  The Examiner will note that the previous action, claim 5 recited a “A grinding or cutting tool comprising the suction hood as recited in claim 3”.  While this claim did claim the grinding or cutting tool, as the sole limitation was to include the suction hood of claim 3, the Examiner did not require a restriction of the claim.  As the newly added claims no longer adhere to this limitation, they clearly are introducing a new invention.  
The Examiner further notes that despite the different invention of the preamble, these claims do not appear to contain any limitation that is not already claimed under the suction hood preamble.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims  6-13, and 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, regarding the 112B rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments regarding the 102 rejections have been fully considered but they are not persuasive, as the rejection has been amended in accordance with the claim amendments. In response to applicant’s argument that the sidewalls are tubular, and therefore cannot be parallel, the Examiner disagrees.  While the lower portion of the sidewalls are tubular, the upper portion of the side walls are arranged parallel to each other (see the portion in which the recesses are located, as shown in Examiner Illustration 1).  Regarding the applicant’s argument concerning the “clamping element”, the Examiner notes that no actual argument is made, so no response is possible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-5, and 14-19 are rejected under 35 U.S.C. 102a)(1) as being anticipated by Miyanaga, (US 2018/0015639).

Regarding claim 3, Miyanaga discloses: A suction hood (Fig. 2, dust suction device adaptor 4) for a power tool (TITLE: Dust Suction Drill and Dust Suction Unit), which includes a rotating tool  (Fig. 2, dust suction drill 1), in particular a grinding or cutting tool, for collecting and removing dust generated during the use of the power tool, including – 
a first side wall having a first recess (see Examiner Illustration 1), - 
a second side wall having a second recess (see Examiner Illustration 1), and – 

    PNG
    media_image1.png
    262
    540
    media_image1.png
    Greyscale

Examiner Illustration 1

    PNG
    media_image2.png
    364
    783
    media_image2.png
    Greyscale

Examiner Illustration 2

a suction channel (Fig. 2, through-hole 42) connected to the first and second side walls  (see Examiner Illustration 1), characterized in that the diameter of the first recess (see Examiner Illustration 1) is greater than the diameter of a flange (Fig. 8, fitting recess 33) of the power tool, so that the first recess is positionable around the flange (see Examiner Illustration 1), and the diameter of the second recess (see Examiner Illustration 1) is greater than the diameter of a clamping element (Fig. 2, shank 9), which is used to detachably fasten the tool on a spindle of the power tool ([0028], “The shank 9 is attached to an electric drilling tool”), so that the clamping element (Fig. 2, shank 9) may be accommodated in the second recess, the first and second side walls being parallel to each other in sections (see Examiner Illustration 2) being positioned at a distance from each other at the sections which is shorter than the length of the spindle (the length of the spindle corresponds to the length of the shank, 9.  While not to scale, the drawings clearly show that the shank length (and therefore the potential spindle length) is significantly greater than the width).

Regarding claim 4, Miyanaga further discloses: the rotating tool  (Fig. 2, dust suction drill 1) has a width perpendicular to a plane of rotation (denoted by “L” in the figures), the width allowing the tool to fit in the distance between the first and second walls (as the tool clearly fits between the first and second wall, it can be stated that it is allowed to do so by the width).
   

Regarding claim 5, Miyanaga further discloses: A grinding or cutting tool comprising the suction hood as recited in claim 3  (TITLE: Dust Suction Drill and Dust Suction Unit).

Regarding claim 14, Miyanaga further discloses: the first side wall has a first curved side edge, a first straight side edge and a first base edge, and the second side has a second curved side edge, a second straight side edge and a second base edge (See Examiner Illustration 2)
.

    PNG
    media_image3.png
    318
    960
    media_image3.png
    Greyscale

See Examiner Illustration 2
Regarding claim 15, Miyanaga further discloses: a limiting wall connecting the first and second curved side edges, the limiting wall being radially outward of the rotating tool (See Examiner Illustration 2).

Regarding claim 16, Miyanaga further discloses: the first and second straight side edges are fixedly connected to the suction channel so that the first side wall, the second side wall and the suction channel define a single piece hood body (See Examiner Illustration 2) (the entire suction device is a unitary construction).

Regarding claim 17, Miyanaga further discloses: the first and second side walls are planar in the sections (see Examiner Illustration 2).

Regarding claim 18, Miyanaga further discloses: the sections include the first and second recesses (see Examiner Illustration 2).

Regarding claim 19, Miyanaga discloses: A suction hood (Fig. 2, dust suction device adaptor 4) for a power tool (TITLE: Dust Suction Drill and Dust Suction Unit), which includes a rotating tool  (Fig. 2, dust suction drill 1), in particular a grinding or cutting tool, for collecting and removing dust generated during the use of the power tool, including – 
a first side wall having a first recess (see Examiner Illustration 1), - 
a second side wall having a second recess (see Examiner Illustration 1), and – 

    PNG
    media_image1.png
    262
    540
    media_image1.png
    Greyscale

Examiner Illustration 1


    PNG
    media_image2.png
    364
    783
    media_image2.png
    Greyscale

Examiner Illustration 2

a suction channel (Fig. 2, through-hole 42) connected to the first and second side walls  (see Examiner Illustration 1), characterized in that the diameter of the first recess (see Examiner Illustration 1) is greater than the diameter of a flange (Fig. 8, fitting recess 33) of the power tool, so that the first recess is positionable around the flange (see Examiner Illustration 1), and the diameter of the second recess (see Examiner Illustration 1) is greater than the diameter of a clamping element (Fig. 2, shank 9), which is used to detachably fasten the tool on a spindle of the power tool ([0028], “The shank 9 is attached to an electric drilling tool”), so that the clamping element (Fig. 2, shank 9) may be accommodated in the second recess, the first and second side walls being positioned at a distance from each other, the distance being shorter than a length of the spindle the first side wall (the length of the spindle corresponds to the length of the shank, 9.  While not to scale, the drawings clearly show that the shank length (and therefore the potential spindle length) is significantly greater than the width)., the second side wall and the suction channel defining a single piece hood body (the entire suction device is a unitary construction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731